Citation Nr: 9901721	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a December 1992 rating action 
in which the RO denied a rating in excess of 30 percent for 
the veterans service connected generalized anxiety disorder.  
The veteran appealed and was afforded a hearing at the RO in 
August 1993.  His claim was denied by the hearing officer in 
a January 1994 Supplemental Statement of the Case (SSOC).  
The case was remanded by the Board in March 1996 for 
evidentiary development.  In a July 1997 rating action, the 
RO granted an increased 50 percent rating for the veterans 
generalized anxiety disorder under the old rating criteria in 
effect prior to November 7, 1996.  The veteran has continued 
his appeal for a rating in excess of 50 percent.  In an April 
1998 rating decision, the veteran was found incompetent to 
handle disbursement of funds.  The case has now been returned 
to the Board for further appellate consideration.

At the time of the March 1996 Board remand, an allegation by 
the veteran to the effect that his service connected neurosis 
had caused physical problems was referred to the RO for 
appropriate action.  The RO has not, as yet, issued a rating 
decision on the issue of entitlement to secondary service 
connection for alleged physical problems, although it appears 
that development was undertaken with respect to that issue.  
The issue is again referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veterans service connected generalized anxiety 
disorder is not productive of severe impairment in the 
ability to obtain or retain employment; the veterans ability 
to establish or maintain effective or favorable relationships 
with people has not been shown to be severely impaired as a 
result of his service connected anxiety disorder.

2.  The veterans service connected generalized anxiety 
disorder does not produce occupational and social impairment 
with deficiencies in most areas or an inability to establish 
and maintain effective relationships, due to such symptoms as 
hereinafter discussed.

3.  VA medical opinion has related the veterans severe 
social and industrial impairment to his non-service connected 
dementia associated with a status-post cerebrovascular 
accident (CVA).


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (effective prior to November 7, 
1996); 4.130, Diagnostic Code 9400 (effective on and after 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pursuant to the March 1996 Board remand, voluminous VA 
outpatient treatment records were received from the Wilkes-
Barre, Pennsylvania VA Medical Center (VAMC), pertaining to 
treatment for physical problems and did not involve treatment 
of the veterans service connected anxiety disorder.  
Appellate review of these outpatient treatment records shows 
that the veteran demonstrated good past memory skills with 
some slowness in recalling immediate and recent events.  The 
veteran was noted to have had a cerebrovascular accident 
(CVA) in the early 1990s with residual neurological and 
cognitive deficits.

At the time of the August 1993 RO hearing, it was indicated 
that the veteran was in a nursing home because of residuals 
of a CVA.  At the time of a VA examination in September 1993, 
diagnoses included mild multi-infarct dementia and a 
psychoneurosis by history.  It was noted that the veteran was 
severely disabled and incapable of functioning in an 
occupational setting secondary to residuals of his CVA and 
his heart condition.

On VA psychiatric examination in February 1997, the veteran 
voiced nonspecific, vague, generalized complaints about his 
service connected anxiety disorder.  He expressed more 
concern about his physical condition than his mental 
impairment.  The veteran was unable to provide any 
significant information on examination due to significant 
memory and cognitive deficits.  Following review of the 
claims folder, the examiner commented that the veteran did 
not appear to have been experiencing any panic or acute 
anxiety attacks.  He appeared frustrated at his limited 
functioning level in terms of his physical condition.  On 
examination, the veteran became somewhat anxious and 
irritable at times.  His affect was constricted.  It was 
indicated that more prominent features of the veterans 
dementia were evident than had been seen in the last VA 
examination in 1993.  The VA physician indicated that it was 
not clear, and might be impossible to state, whether the 
veterans service connected anxiety disorder had been 
complicating his non-service connected dementia, but the 
major findings on current examination were due to dementia.  
The diagnostic impression was dementia, probably due to 
vascular origin, status post CVA, and generalized anxiety 
disorder by history.

In an April 1997 addendum to the February 1997 VA report of 
examination, the VA examiner indicated that the veteran 
exhibited mild to moderate anxiety symptoms, but his symptoms 
were vague and general.  The veteran had complained of 
insomnia, nervousness, and anxiety.  The VA physician 
indicated that he could not determine whether the veterans 
reported anxiety symptoms were purely due to his dementia or 
whether they were purely due to his service connected anxiety 
disorder.  He concluded that the veterans symptoms were due 
to a combination of the non-service connected dementia and 
the service connected anxiety disorder.  However, the VA 
examiner also stated that the veterans major difficulties in 
terms of interpersonal relationships, industrial dysfunction 
and other needed activities of daily living care were mainly 
due to his dementia problems.

The veteran was seen for another VA psychiatric examination 
on April 29, 1997, and April 30, 1997.  The veteran reported 
a history of stroke in the early 1990s; he has been staying 
in a nursing home unit at the VAMC.  He could not report any 
details about his service connected anxiety disorder.  On 
examination, the veterans affect was blunted; his mood was 
within normal limits and the veteran did not appear to be 
excessively anxious or significantly depressed.  The 
diagnostic impression was dementia due to status post 
cerebrovascular accident and anxiety disorder by history.  
The VA examiner specifically indicated that, following a 
review of the claims folder and review of the record and 
examination there was no relationship between the veterans 
dementia and his service connected anxiety disorder.

Thereafter, a further VA psychiatric examination was 
conducted in March 1998.  The report of examination notes 
that the veteran is a resident of the Nursing Home Care Unit 
at the Wilkes-Barre, Pennsylvania VAMC.  The veteran was 
noted to be a poor historian due to both recent and remote 
memory loss.  The veteran exhibited neurological sequelae 
from a stroke, including defects in speech, memory and muscle 
strength of all extremities.  On examination, the veteran did 
not report any spontaneous complaint.  He was noted to 
respond to leading questions during the course of the 
interview.  The veteran did not have a clear recollection as 
to the symptoms of his anxiety disorder, but reported on 
further questioning that he worried excessively.  He reported 
generalized fears, but could not pinpoint the nature of his 
fears.  He responded affirmatively when asked if he had 
anxiety attacks; he said that he had become excited and 
anxious a few days earlier.  The veteran reported that he was 
currently taking medication for nerves, but the examiner 
indicated that a review of the clinical records did not show 
any medication for a nervous condition.  The veteran denied 
any significant vegetative symptoms and said that he sleeps 
adequately with a variable appetite.

On examination, the veteran was alert and oriented in three 
spheres.  His affect was somewhat constricted in range, with 
minimal reactivity; his mood was neutral.  The veterans 
manner of speech revealed slurring which could be a sequela 
of the CVA.  There were also times when he would have 
difficulty finding words, indicative of aphasia, or 
organizing his thoughts together.  The VA physician noted 
that when the veteran was afforded more time to respond to 
questions, he was frequently able to provide coherent simple 
responses.  Judgment appeared to be questionable, despite 
appropriate response in tests for simple judgment.  Insight 
was indicated to be partial.  The diagnostic impression 
included generalized anxiety disorder, by history, and 
moderately severe vascular dementia.  The VA examiner 
indicated that the veteran has serious impairment in social 
and occupational functioning which is due to a disturbance in 
cognition related to his dementia.  He further commented that 
the veterans functional impairment at the current time is 
more due to his disturbance of cognition related to his 
dementia.  It was further noted, based on a review of the 
claims folder, that the veteran had experienced intermittent 
if not persistent symptoms of anxiety which perhaps had some 
bearing on his ability to cope and would lead to some level 
of impairment.


II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for his generalized anxiety disorder is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals (Court) has held that, when 
a veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veterans claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the veteran is entitled to 
have his claim considered under both the old and new rating 
criteria, and to be assigned a rating under whichever 
criteria would be more favorable.  Having considered the 
veterans generalized anxiety disorder under both the old and 
new criteria, the RO determined that evaluation under the old 
criteria was more favorable to the veteran and that the 
service connected neurosis warranted a 50 percent disability 
rating.

Under the old rating criteria for generalized anxiety 
disorder, Diagnostic Code 9400, in effect prior to November 
7, 1996, a 50 percent rating is assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996).

Under the new rating criteria for generalized anxiety 
disorder, Diagnostic Code 9400, effective on and after 
November 7, 1996, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective on and 
after November 7, 1996).

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective on and after November 7, 
1996).

Following a review of the claims folder, the Board finds that 
the veteran does not warrant a rating in excess of 50 percent 
for generalized anxiety disorder under either the old or new 
rating criteria.  The evidence of record does not establish 
severe social and industrial impairment, as a result of the 
veterans service connected generalized anxiety disorder, 
which would equate to a 70 percent rating under the old 
rating criteria.  The current evidence of record documents 
that the veterans current mental limitations are primarily 
the result of his status-post CVA with dementia.

With regard to the new rating criteria, the Board notes that 
the evidence does not establish that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

No less than three VA physicians have indicated that the 
veterans current occupational and social impairment is due 
primarily to his non-service connected dementia.  While we 
acknowledge that the veteran may have some intermittent 
symptoms associated with his anxiety disorder, the evidence 
does not establish current clinical findings to support a 
rating in excess of 50 percent.  At most, the overall 
clinical findings are consistent with the language of the old 
rating criteria for a 50 percent rating.  As such, an 
increased rating for the veterans anxiety disorder must be 
denied.


ORDER

An increased rating for a generalized anxiety disorder is 
denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
